Citation Nr: 1528525	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-35 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 10, 2012.

2.  Entitlement to an initial rating in excess of 70 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to a temporary total rating due to hospital treatment in excess of 21 days for service-connected PTSD.

5.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

6.  Entitlement to service connection for diabetes mellitus type II.

7.  Entitlement to service connection for diabetic neuropathy with ulcer, right foot, to include as secondary to diabetes mellitus type II.

8.  Entitlement to service connection for diabetic neuropathy, lower left extremity, with loss of section of foot.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1975 to October 1976.  He also served in the West Virginia Army National Guard from January 1974 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2010, August 2014, and September 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

During the course of the appeal, in November 2013, the AOJ assigned a 70 percent rating for PTSD, effective August 10, 2012.  However, inasmuch as a higher rating is available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As relevant to the Veteran's claim for higher initial ratings for PTSD, in February 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board video-conference hearing.  A transcript of that hearing has been associated with the record.  At such time, the undersigned Veterans Law Judge observed that, since the November 2013 statement of the case, new evidence has been added to the record.  As such, the Veteran waived of Agency of Original Jurisdiction (AOJ) consideration of all evidence added to the record since the November 2013 statement of the case.  Therefore, the Board may properly consider such newly received records.

The Board further notes that, in June 2015, additional evidence was submitted by the Veteran.  While he did not explicitly waive AOJ consideration of such evidence, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, which amend 38 U.S.C.A. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In this case, the Veteran's substantive appeal was received in December 2013 and, thus a waiver was not necessary.  Therefore, the Board may properly consider such evidence.

The Board observes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  During his February 2015 hearing before the undersigned, the Veteran stated that, due to the symptomatology associated with his service-connected PTSD, he was unable to work.  Therefore, the Board has jurisdiction over this issue as part and parcel of his initial rating claim and has listed such on the title page of this decision.

The issue of entitlement to an initial rating in excess of 50 percent for service-connected PTSD, prior to August 10, 2012, is addressed in the decision below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period prior to August 10, 2012, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, thinking, and mood, due to symptoms such as: continuous depression; anxiety; social withdrawal and avoidance; hypervigilance; hypersensitivity to sounds; frequent flashbacks; chronic sleep impairments, including nightmares; intrusive thoughts; difficulty in adapting to stressful circumstances; and difficulty in establishing and maintaining effective relationships.


CONCLUSION OF LAW

For the period prior to August 10, 2012, the criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION
	
In the instant decision, the Board's action of awarding an initial 70 percent rating for the period prior to August 10, 2012, for PTSD, without further deciding whether a higher initial rating for the entire appeal period is warranted, is completely favorable.  Therefore, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  However, consideration of the remaining issue of entitlement to an initial rating in excess of 70 percent for PTSD for the entire appeal period is deferred pending additional development consistent with the VCAA.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.      § 4.3.  Staged ratings are appropriate for an initial rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119   (1999).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

The Veteran's service-connected PTSD is evaluated as 50 percent disabling, effective November 13, 2009, and as 70 percent disabling, effective August 10, 2012, under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118.  

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31to 40 is indicated when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful interpersonal relationships.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).   

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The pertinent evidence of record consists of VA examinations conducted in March 2010 and August 2012, VA treatment records, and lay statements from the Veteran, including testimony to the undersigned Veterans Law Judge during his February 2015 hearing.

During the March 2010 VA examination, the examiner indicated that, over time, the Veteran had been diagnosed with major depressive disorder; depressive disorder, not otherwise specified; and bipolar affective disorder, as well as PTSD.  During the examination, the Veteran discussed an incident prior to service in which, at the age of seven, he witnessed his father die after he was stabbed in the chest with a knife.  The Veteran stated that he was not sure whether his father was stabbed accidentally or whether he stabbed himself on purpose.  He stated that he often has flashbacks to that incident.  He also reported that the memories of in-service experiences, including multiple in-service physical assaults, as well as problems with his first sergeant, affected and bothered him.  The Veteran complained of symptoms including problems with mood, flashbacks to his in-service experiences, as well as the incident involving his father.  He further reported nightmares of people chasing him every night, as well as always being "under alert."  The Veteran reported being hypervigilant to sounds, and that any kind of "pop" causes him to be anxious and/or nervous.  He also stated that he suffered from panic attacks, and that his panic attacks have caused him to go to the emergency room.  The Veteran reported feeling worried and hopeless, that he avoids crowds, and that he felt depressed with decreased energy and interest in activities.  Although he denied suicidal ideation at the time of the examination, the Veteran said that he felt as though "life is not worth living;" however, when he had such thoughts, he thought about his grandkids.  He stated that he did not have any major problems with anger, but did get upset occasionally.  During the examination, the Veteran reported that he and his wife of thirty-four years had divorced the previous year, and that he felt more depressed since then.  He also mentioned that his ex-wife still cares for him.  He stated that, due to his physical disabilities, he was unable to perform activities of daily living, and stated that he was unable to go to church or any social activity.

The examiner found that, although the Veteran was calm, his mood was quite depressed and his affect was tearful.  The examiner stated that the Veteran had difficulty focusing, and that his thought process showed circumstantiality and tangentiality, and that he needed to be redirected with conversation.  The Veteran reported no problems with auditory or visual hallucinations, and the examiner stated that his thought content showed no delusions.  Although the Veteran reported memory problems, the examiner found that recent and remote memory was intact.  In addition to nightmares, flashbacks, hypervigilance, hypersensitivity to sounds, and feelings of helplessness, the examiner found that the Veteran exhibited avoidance behavior and that he could not tolerate people.  The examiner also stated that the Veteran experienced problems and a numbing of his emotions.  The examiner assigned a GAF score of 45 for the Veteran's PTSD, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.

During the August 2012 VA examination, the Veteran complained of increased depression, social avoidance, a lack of energy and motivation, difficulties controlling his anger, problems with anxiety and panic attacks multiple times a week; frequent flashbacks; chronic sleep impairment, including nightmares and difficulty staying asleep; and paranoia.  The Veteran denied suicidal or homicidal ideation, but did say he had "thoughts" in the past.  The Veteran discussed the fact that he and his wife of thirty-four years divorced in 2009.  He mentioned that his ex-wife still cares for him, as well as his son.

The examiner observed that the Veteran was oriented to person, place, and time, and that his thought process, judgment, and insight were intact.  The Veteran appeared to be tense and anxious, but showed no signs of delusions or  hallucinations, and did not appear to be suicidal or homicidal.  The examiner stated that the Veteran felt "sad, hopeless, helpless," with "a lot of anxiety."  He also reported avoiding reminders of war.  He stated that he was hypervigilant to noise, and had difficulties with memory.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment, with deficiencies in most areas including work, family, goals, thinking, mood, and judgment.

In addition to such examination reports, the record also includes numerous VA treatment records addressing the severity of the Veteran's PTSD during the relevant time period.  Specifically, a December 2008 VA Psychology Note reported that the Veteran had severe difficulty sleeping for more than one-and-a-half to two hours.  The Veteran's concentration was reported as being poor, with difficulty tracking conversation.  Insight was found to be good, but the Veteran's comprehension was moderately impaired.  The Veteran stated that he did not want to be near anyone, that he had a low tolerance for social interaction, and that he was becoming extremely irritable with his family.  The psychologist noted self-directed criticisms of low self-worth or value.  The Veteran reported increased intrusive recollections of his experiences in the military.  The Veteran was assigned a GAF score of 42.

In a January 2009 Home Health Interdisciplinary Note, the Veteran was noted as living alone without close family support.  The Veteran was assigned a GAF score of 55, and financial and familial problems were identified as psychosocial stressors.

In December 2009, the Veteran was given a depression screening.  With regard to whether he had little interest or pleasure in doing things, as well as whether he was bothered by feeling down, depressed, or hopeless, the Veteran responded that he is bothered by those feelings nearly every day.

In June 2010, the Veteran was referred for a VA mental consultation due to depressive symptoms.  The Veteran denied suicidal and homicidal ideation, as well as feelings of helplessness and hopelessness.  The Veteran reported sleep disturbances, nightsweats, and nightmares.  He also reported intrusive thoughts related to his military experiences.  He also stated that he suffered from panic attacks for a number of years, and that, during an attack, "everything speeds up" and he has difficulty breathing.

In August 2010, the Veteran was seen as the Beckley VA Medical Center (VAMC) for mental health medication management.  The Veteran reported that was very depressed and anxious.  He reported being unable to tolerate large crowds.  He stated that he suffered nightmares almost every night and that he had flashbacks occasionally.  He felt paranoid and hypervigilant, and stated that he had a hyperstartle response.  The Veteran denied suicidal or homicidal ideation.  The examiner noted that his speech was low in tone and occasionally difficult to understand.

A February 2012 note from the Veteran VA psychologist assigned a GAF score of 41, noting severe impairment of social functioning.  A May 2012 VA Psychology Consult assigned a GAF score of 41 due to the presence of severe symptoms of depression and PTSD, as well as a serious impairment of social functioning.  In that same note, the Veteran's psychologist noted that the Veteran's symptoms were so severe that it limited the effectiveness of therapeutic interventions.

During his February 2015 hearing before the undersigned, the Veteran stated that he suffered from anxiety and panic attacks from 2009 to the present.  The Veteran stated that, due to his PTSD, the relationship with his wife "fell apart."  The Veteran stated that, beginning in 2008 or 2009, it felt as though he lost everything and gave up.  With regard to what led to the divorce between him and his wife, the Veteran indicated that his wife became scared and that she was at her "wits end."  The Veteran stated that he has continuous bad dreams and nightmares triggered by what he saw going on in the world.

After resolving all doubt in favor of the Veteran, and after considering the lay and medical evidence of record,  to include the Veteran's testimony at the February 2015 Board hearing, the Board finds that the schedular criteria for a 70 percent rating are met for the appeal period prior to August 10, 2012.  In this respect, the credible lay and medical evidence establishes that the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas due to continuous depression; anxiety; social withdrawal and avoidance; hypervigilance; hypersensitivity to sounds; frequent flashbacks; chronic sleep impairments, including nightmares; intrusive thoughts; difficulty in adapting to stressful circumstances; and difficulty in establishing and maintaining effective relationships.  In light of such symptomatology, the Board finds that the Veteran's PTSD more nearly approximated the 70 percent rating criteria prior to August 10, 2012.  In reaching this conclusions, the Board has favorably applied the benefit-of-the-doubt doctrine, as applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An initial rating of 70 percent for PTSD, for the period prior to August 10, 2012, is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's claim for an initial rating in excess of 70 percent for PTSD, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his PTSD.  In this regard, he was most recently afforded a VA examination in August 2012, and during his February 2015 hearing before the undersigned, the Veteran indicated that his symptoms have increased in severity.  Specifically, the Veteran stated, and his VA treatment records confirm, that the Veteran was hospitalized at the VAMC in Clarksburg, West Virginia, for suicidal ideation.  Therefore, as the evidence suggests that the Veteran's PTSD symptomatology may have increased in severity since the August 2012 examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regard to the Veteran's TDIU claim, the record shows that he quit working as a truck driver in 2005.  During his February 2015 hearing, the Veteran stated that, as a result of frequent anxiety/panic attacks due to other drivers on the road, he had to stop working out of fear that he would hurt somebody.  Also during his hearing, the Veteran indicated that he is still unable to drive as a result of anxiety and panic attacks. 

Although the March 2010 VA examination conducted in connection with the Veteran's claim for service connection for PTSD noted that the Veteran had not worked since 2002 due to a fall, the examiner did not provide an opinion addressing the functional effects of the Veteran's PTSD on his employability.  Furthermore, the August 2012 VA examination report failed to provide any opinion as to why the Veteran's PTSD symptomatology did not result in total occupational and social impairment.  The Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would provide sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Since the VA examinations of record fail to adequately address why the Veteran's PTSD symptomatology does not result in total occupational and social impairment, and because neither opinion adequately addressed the functional effects of the Veteran's PTSD on his employability, such an opinion should be obtained.  In this regard, the Board notes that the ultimate question of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects that a disability has upon a person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26Vet. App. 376, 381 (2013).

Additionally, while on remand, updated VA treatment records dated from May 2015 to the present should be obtained for consideration in the Veteran's claims for a higher initial rating for PTSD and entitlement to a TDIU.  

Regarding the remaining issues on appeal, the Board finds that a remand is necessary in order to provide the Veteran with a statement of the case.  Concerning the issues of entitlement to automobile and adaptive equipment or adaptive equipment only; service connection for diabetes mellitus, type II; diabetic neuropathy with ulcer, right foot; diabetic neuropathy, lower left extremity, with loss of section of foot, a rating decision issued in August 2014 denied those claims.  Thereafter, in August 2014, the Veteran entered a notice of disagreement as to the denial of those issues.

Regarding the issue of entitlement to a temporary total rating due to hospital treatment in excess of 21 days for PTSD, a rating decision issued in September 2014 denied such claim.  Thereafter, in November 2014, the Veteran entered a notice of disagreement as to the denial of that issue.

Despite the fact that Veteran filed a timely notice of disagreement as to each of the above-referenced claims, a statement of the case addressing each of the Veteran's claims has not been issued.

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26. Thus, remand for issuance of a statement of the case as to each of these issues is necessary.  Manlincon v. West, supra.  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his attorney with a statement of the case regarding the issues of entitlement to a temporary total rating due to hospital treatment in excess of 21 days for service-connected PTSD; entitlement to automobile and adaptive equipment or adaptive equipment only; entitlement to service connection for diabetes mellitus, Type II; entitlement to service connection for diabetic neuropathy with ulcer, right foot, to include as secondary to diabetes mellitus, Type II; and entitlement to service connection for diabetic neuropathy, lower left extremity, with loss of section of foot.  Advise them of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Obtain updated VA treatment records dated from May 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD, and the resulting occupational and social impairment.

The examiner should also specifically address the functional effect the Veteran's PTSD has on his employability.

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims for an initial rating in excess of 70 percent for PTSD and entitlement to a TDIU should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his attorney should be issues a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


